DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/340,884 filed on July 19, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-3, 7-16 and 18 are still pending, with claims 1, 7, 16 and 18 being currently amended. Claims 4-6, 17 and 19-22 are cancelled. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s amendments to claim 16 are accepted. The 112(b) rejection of claim 16 is therefore withdrawn.
Applicant has cancelled claims 17 and 19-22. The 112(b) rejections of claims 17 and 19-22 are therefore moot.

Drawings
Figure(s) 1-18 are objected to because appear to be low quality scans not suitable for printing and reproduction. When printed, the photographs will become obscured and difficult to interpret. Thus, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the submitted drawings are illegible. The drawings should be high quality scans in black and white only and not grayscale. Examiner notes that the drawings submitted on July 19, 2021 suffer from the same issue as the original drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 13, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586 in view of Aerts et al. US PGPUB 2011/0248673.
Regarding claim 1, Weidner discloses a wireless transmitter module [fig. 1, 102a; pars. 31-32] and wireless receiver module [fig. 1, 116/114; pars. 31-32] where the transmitter module is a part of a charging equipment for batteries or supercapacitors [fig. 1, 102a is a wireless charging system for charging a vehicle battery 118; pars. 31-32] and where the receiver module is another part of the charging equipment for batteries or supercapacitors [fig. 1, receiver 116 is used to charger battery 118 of vehicle 100];
whereby said wireless receiver module comprises a coil, a serial impedance Z1, a rectifier, an output filter Z2 [fig. 2; pars. 41-42; the wireless receiving system of the vehicle includes a coil L2, a serial impedance (C2), a rectifier (par. 47, “rectifier circuit”) and an output filter (“filter and matching circuit” which “may be included to filter out harmonics”], and at least one protection circuit [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load (battery of electric vehicle)in case of an emergency or system failure]; and 
wherein said protection circuit is configured to: 
protect the receiver module in case of disconnection of a previously connected load circuit, said load circuit being a battery or supercapacitor [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load (battery of electric vehicle) in case of an emergency or system failure];
disconnect the battery or supercapacitor from the wireless receiver module in case of overcurrent, reverse current or other fault condition [par. 44; a load disconnect unit protects the system by disconnecting the electric vehicle load (battery of electric vehicle) from the wireless transfer system 200 which includes the receiver in case of an emergency or system failure]; and 
wherein said receiver module is further configured to: 
capture and rectify the induced currents of the transmitter module with said at least one rectifier, and provide the rectified currents to said battery or supercapacitor [fig. 2; pars. 41-42; the wireless receiving system of the vehicle includes a rectifier (par. 47, “rectifier circuit”) for capturing and rectifying the induced currents to provide to battery 118]
Weidner does not explicitly disclose at least one dump load or limiting an output voltage on the wireless receiver module by at least one dump load in case of disconnection of the battery or supercapacitor, and in case of detection of an overvoltage on the receiver module.
However, Aerts discloses a battery charging system [figs. 4-5] comprising at least one dump load and limiting an output voltage on the wireless receiver module by at least one dump load in case of disconnection of the battery or supercapacitor, and in case of detection of an overvoltage on the receiver module [fig. 4; pars. 86-87; a dummy 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Weidner to further include at least one dump load and limiting an output voltage on the wireless receiver module by at least one dump load in case of disconnection of the battery or supercapacitor, and in case of detection of an overvoltage on the receiver module for the purpose of preventing very high voltages at the terminals of the integrated circuit, as taught by Aerts (pars. 86-87).
Regarding claim 2, Weidner discloses whereby the wireless transmitter module that is connected to a grid or DC power source or current source [fig. 1, 102a is connected to local distribution center 130 which may provide DC or grid AC 132].
Regarding claim 3, Weidner discloses whereby said wireless receiver module is adapted for connection to a battery or supercapacitor [fig. 1, 116 connected via components to 118].  
Regarding claim 7, Weidner does not explicitly disclose whereby the protection circuit acts as an overvoltage protection of the receiver module. 
However, Aerts as applied in claim 1 discloses the protection circuit which acts as an overvoltage protection of the receiver module [par. 87].
Regarding claim 8, Weidner discloses comprising a second wireless transmitter module, whereby the wireless transmitter modules are connected in parallel to a grid or 
Regarding claim 9, Weidner discloses comprising a second wireless receiver module, whereby the wireless receiver modules are connected in parallel to a battery or supercapacitor to form a higher output power or current wireless receiver system [fig. 1, charging systems for “two electric vehicles” are provided; thus multiple receiver modules connected in parallel].
Regarding claim 10, Weidner discloses whereby the wireless receiver module and the transmitter module each comprises a near field transmitter circuit mounted therein, which near field transmitter circuit is adapted to send information to the near field receiver in the transmitter module [figs. 1-3; the wireless receiver and transmitter modules can use “in-band” signaling over couples 304/316, that is, using the same coils that are used for power transfer for communication, the power transfer method is induction (a near-field technique); pars. 41 & 57-58].
Regarding claim 11, Weidner discloses whereby said information comprises identification information on receiver and/or transmitter wireless module [pars. 53 & 57-58; information communicated over the communications channel can include “information about electric vehicle characteristics, battery characteristics, charging status, and power capabilities of both the base wireless charging system 302 and the electric vehicle charging system 314, as well as maintenance and diagnostic data for the electric vehicle”, which is identification information of the receiver/transmitter]. 
Regarding claim 13, Weidner discloses whereby the wireless transmitter module comprises a near field receiver circuit which comprises a near field-4-Attorney Docket No.: 66801.001 Preliminary Amendment dated April 10, 2019receiver coil  [fig. 2, coils 204 and 216 used in in-band communication; pars. 57-58].
Regarding claim 15, Weidner discloses whereby the wireless transmitter module comprises electronics to drive a primary energy transmitter coil [fig. 2, base power converter 236; pars. 41-42].
Regarding claim 16, Weidner discloses whereby the wireless transmitter module comprises at least 2 half bridges that form an inverter to drive the transmitter module coil, preferably the primary energy transmitter coil [fig. 7; par. 66; a full bridge inverter drives the transmitter module, a full bridge inverter comprises two half bridges; pars. 14 & 66].
Regarding claim 18, Weidner discloses whereby the wireless transmitter module comprises at least 2 half bridges consisting out of total 4 electronic switches which form an inverter to drive the transmitter module coil [fig. 7; par. 66; a full bridge inverter drives the transmitter module, a full bridge inverter comprises two half bridges, with 4 switches 706, 708, 712 and 714; pars. 14 & 66] while the inverter has a switching pattern that equalizes switching losses in both half bridges [figs. 9A-9B; pars. 74-75, symmetrical switching].

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Weidner et al. US PGPUB 2017/0033586, in view of Aerts et al. US PGPUB 2011/0248673, and further in view of Hirayama US PGPUB 2011/0187321.
Regarding claim 12, Weidner discloses whereby said near field transmitter circuit comprises a near field transmitter coil [fig. 2, coils 204 and 216; pars. 57-58].
The combination of Weidner and Aerts does not explicitly disclose said coil being driven by a half bridge electronic circuit, said half bridge electronic circuit using frequency shift keying.  
However, Hirayama discloses a wireless power system [fig. 1, abs.] which uses frequency shift keying [pars. 48 & 67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner and Aerts to further include using frequency shift keying to avoid having to change the amplitude and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
The combination of Weidner, Aerts and Hirayama does not explicitly disclose said coil being driven by a half bridge electronic circuit.
However, Admitted Prior Art discloses using a half-bridge design to drive a coil in the power electronics arts. Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner and Hirayama to further include said coil being driven by a half bridge electronic circuit since the half-bridge design is of low complexity, well tested and uses less switches than a full-bridge design, and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
NB: Examiner took Official Notice with respect to the above limitation of claim 12 in the Non-Final Rejection mailed February 19, 2021. Applicant did not traverse or did not adequately traverse. Thus, the limitation is being treated as taught by admitted prior art. See MPEP 2144.03.
Regarding claim 14, Weidner discloses whereby said near field receiver coil comprises a bandpass filter [par. 47, filter and matching circuit which filters out “unwanted frequencies”].
The combination of Weidner and Aerts does not explicitly disclose the near field receiver coil comprises frequency shift keying detection electronics.
However, Hirayama discloses a wireless power system [fig. 1, abs.] which uses frequency shift keying and frequency shift keying detection electronics [pars. 48 & 67].
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the combination of Weidner and Aerts to further include the near field receiver coil comprises frequency shift keying detection electronics to avoid having to change the amplitude and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-16 and 18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859